Case 5:18-cv-01526-SMH-KLH Document 146-1 Filed 03/24/20 Page 1 of 3 PageID #: 3886



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION

   MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO: 5:18-cv-01526
   L.L.C. and BARBARA MARIE CAREY      §
   LOLLAR                              §
                Plaintiffs             §
                                       §
   VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                       §
   LUCKY FAMILY, L.L.C., W.A. LUCKY, §
   III, and BOSSIER PARISH SHERIFF     §
   JULIAN C. WHITTINGTON               §
                                       §     MAGISTRATE JUDGE KAREN HAYES
                 Defendants            §     Jury Trial Demanded
   ______________________________________________________________________________

       MEMORANDUM IN SUPPORT OF MOTION TO CORRECT SCHEDULING ORDER



          Barbara Marie Carey Lollar and Magnolia Island Plantation, LLC (“Plaintiffs”) herein

   move to correct the most recently-amended version of the Scheduling Order in this matter. This

   Court entered an Amended Scheduling Order in this suit on September 23, 2019 (Rec. Doc. 52).

   That order set trial for April 13, 2020 and contained a number of pre-trial deadlines. One of those

   deadlines was on January 6, 2020, for “Daubert/Expert Testimony Motions.” No party filed a

   Daubert motion prior to the January 6, 2020 deadline.

          On February 11, 2020, this Court signed an Order upsetting the April 13, 2020 trial date

   (the “Order,” Rec Doc. 130). The Order also stated that all deadlines in the prior scheduling order

   “not expired as of this date are hereby CONTINUED WITHOUT DATE.”1

                                                   4.


   1
    The Order referenced a July 30, 2019 scheduling order, but cited Rec. Doc. 52. There was no
   scheduling order issued on July 30, 2019 and Rec. Doc. 52 was the most recently-amended
   version of the scheduling order, making the intent of the Order clear.
                                                                                                    1
Case 5:18-cv-01526-SMH-KLH Document 146-1 Filed 03/24/20 Page 2 of 3 PageID #: 3887



             On February 28, 2020, the parties to this suit held a scheduling conference with the court

   to set a new schedule for the litigation, in accordance with the Order. On March 2, 2020, the Court

   signed an amended Scheduling Order (the “Scheduling Order;” Rec. Doc. 137). The Scheduling

   Order sets a new deadline of March 20, 2020 for Daubert motions, despite the fact that the prior

   deadline for Daubert motions was “expired as of” February 11, 2020. Defendants W.A. Lucky, III

   and Lucky Family, LLC filed Daubert motions on March 20, 2020 (respectively, Rec. Doc. 143

   and 144).

             Plaintiffs believe that the Court’s setting of a new deadline for Daubert motions was

   inadvertent, as such a setting is inconsistent with the Order’s directive that only deadlines that had

   not expired as February 11, 2020 would be continued without date. It appears that all other

   deadlines in the prior schedule that had expired as of February 11, 2020 are notated as “PASSED”

   in the Scheduling Order, save the February 7, 2020 deadline for the exchange of pre-trial order

   drafts.

             In this motion, Plaintiffs therefore seek an order to correct the Scheduling Order to show

   that the deadline for Daubert motions expired on January 6, 2020, and that any Daubert motions

   filed after that date are consequently untimely, including specifically the Daubert motions filed at

   Rec. Doc. 143 and 144 by W.A. Lucky, III and Lucky Family, LLC.

             Counsel for Plaintiffs have complied with Local Rule 7.4.1 by seeking the consent for the

   filing and granting of this motion from all parties having an interest to oppose same. Counsel for

   the defendants in this suit have not consented to the filing.

             The Scheduling Order sets a deadline of September 16, 2020 for motions in limine. To the

   extent any of the arguments advanced in Rec. Doc. 143 or 144 are the sorts of evidentiary

   objections suitable for a motion in limine, as opposed to a Daubert motion, Plaintiffs do not



                                                                                                       2
Case 5:18-cv-01526-SMH-KLH Document 146-1 Filed 03/24/20 Page 3 of 3 PageID #: 3888



   preemptively object to their re-use in a separate motion in limine on a later date. The purpose of

   the present motion is simply to ensure that the intent of the Court as to deadlines, as evidenced in

   Rec. Doc. 130, is given effect.




                                                        Respectfully submitted by,

                                                        ____/s/ Andrew D. Martin____________
                                                        Randall S. Davidson, LSBA No. 4715, TA
                                                        J. Davis Powell, LSBA 33631
                                                        Andrew D. Martin, LSBA 34947
                                                        Harold R. Bicknell III, LSBA 36801
                                                        DAVIDSON SUMMERS, APLC
                                                        330 Marshall Street, Suite 1114
                                                        Shreveport, Louisiana 71101
                                                        Ph: (318) 424-4342 | (318) 226-0168
                                                        E:     rsdav@davidsonsummers.com
                                                               dpowell@davidsonsummers.com
                                                               dmartin@davidsonsummers.com
                                                               hbicknell@davidsonsummers.com
                                                        Counsel for Barbara Marie Carey Lollar.




                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the above and foregoing was filed electronically with

   the Clerk of Court using the CM/ECF filing system, and notice of the same will be sent to all

   counsel of record by operation of the court’s electronic noticing system.

          Shreveport, Louisiana, on this 24th day of March, 2020.

                                                                s/ Andrew D. Martin
                                                                 OF COUNSEL




                                                                                                     3
